      Case 4:19-cv-01031 Document 23 Filed on 09/30/20 in TXSD Page 1 of 1
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                           September 30, 2020
                     IN THE UNITED STATES DISTRICT COURT
                                                                            David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

SHANE TERRELL,                               §
TDCJ # 02072893,                             §
                                             §
              Petitioner,                    §
                                             §
v.                                           §             CIVIL ACTION NO. 4:19-1031
                                             §
BOBBY LUMPKIN, Director,                     §
Texas Department of Criminal Justice -       §
Correctional Institutions Division,          §
                                             §
              Respondent.                    §

                                  FINAL JUDGMENT

       For the reasons stated in the memorandum opinion and order entered this day,

Respondent’s motion for summary judgment (Dkt. 16) is GRANTED. The petition for

habeas corpus filed by Shane Terrell is DISMISSED with prejudice as time-barred. A

certificate of appealability is DENIED.

       The Clerk will provide a copy of this order to the parties.

       SIGNED at Houston, Texas, this 30th day of September, 2020.


                                              ___________________________________
                                              GEORGE C. HANKS, JR.
                                              UNITED STATES DISTRICT JUDGE




1/1
